DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-13, 15-19, 21-23, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2019/0142265A1 (hereinafter “Bos”) in view of US PG Pub. 2020/0320702A1 (hereinafter “Kamon”).
Regarding claim 1, Bos teaches a system for endoscopic imaging (Bos, ¶0007, 0029-0030, Fig. 1), the system comprising: 
an emitter for emitting pulses of electromagnetic radiation (Bos, Fig. 5, strobe light 8 and light 10, ¶0031, 0047-0048; “The medical scope 100 in this system is a dual mode stroboscopic laryngoscope with a continuous light mode and a strobing light mode…The scope may also include the light source 8, preferably an LED light source positioned at the tip of the scope shaft such that it illuminates the vocal cords when in inserted in a position like that of FIG. 1.”); 
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation (Bos, Fig. 5, image sensor(s) 21, ¶0048; “As shown in the drawing, light 10 reflected from the subject scene is passed to an optical assembly 11, where the light is focused toward an image sensor assembly to form an image at a solid-state image sensor(s) 21.”); and 
a controller in electronic communication with the emitter and the image sensor, wherein the controller is configured to cause the emitter to emit the pulses of electromagnetic radiation at a strobing frequency; wherein the strobing frequency is determined based on a vibration frequency of vocal cords of a user (Bos, Figs. 1 & 5, CCU 70, ¶0031, 0036, 0050; “The CCU has the capability to detect the base frequency of the vocal cord in order to generate a frequency for the LED light source, which is in phase with the audio frequency of the vocal cord.”); and 
Bos does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Kamon does as follows. 
Kamon teaches wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (Kamon, ¶0075-0076, 0157; “The medical image processing device, wherein the specific wavelength range includes a wavelength range of 790 nm to 820 nm or 905 nm to 970 nm, and light in the specific wavelength range has a peak wavelength in a wavelength range of 790 nm to 820 nm”).
Kamon is considered analogous because it pertains to endoscopic imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source taught by Bos to emit light at a wavelength between 790 nm and 820 nm, as taught by Kamon, in order to obtain an image corresponding to a desired observation mode of the part to be observed in the body cavity of the subject (Kamon, ¶0075).

Regarding claim 2, claim 1 is incorporated, and Bos in the combination further teaches wherein the controller is further configured to continuously determine the vibration frequency of the vocal cords of the user and adjust the strobing frequency of the emitter in accordance with the vibration frequency of the vocal cords (Bos, ¶0035, 0042, 0068, Fig. 4; “If the base frequency of the vocalization changes over time, the time period is adjusted to the inverse of the new frequency” and Fig. 4 of Bos shows a looped method which begins with determining again the base frequency of the vocalization prior to strobing and combined frame generation.).

Regarding claim 3, claim 1 is incorporated, and Bos in the combination further teaches wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium (Bos, ¶0015; “The invention may also be embodied as a tangible, non-transitory computer readable medium such as a flash storage drive or hard drive carrying program code executable by electronic processors of a CCU for performing the steps herein”), 
the instructions comprising: determining the vibration frequency of the vocal cords of the patient; calculating the strobing frequency based on the vibration frequency; causing the emitter to emit the pulses of electromagnetic radiation at the strobing frequency (Bos, Figs. 1 & 5, CCU 70, ¶0031, 0036, 0050; “The CCU has the capability to detect the base frequency of the vocal cord in order to generate a frequency for the LED light source, which is in phase with the audio frequency of the vocal cord.”); and 
suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter (Bos, ¶0039, Fig. 3; “As the CCU has control over the light source, light pulses are prohibited outside the time window of A1 and A2, as can be seen in FIG. 3 where the pulses p0 and p4 are omitted (as shown by the X over the depicted pulse) from the regular sequence of pulses for the depicted two frames.”). 

Regarding claim 5, claim 1 is incorporated, and Bos in the combination further teaches a microphone for sensing sound emitted by the user such that the vibration frequency of the vocal cords of the user can be calculated based on the sound (Bos, Fig. 1, microphone 12, ¶0030-0035; “the process measures a patient's vocalization, made under direction of the examining technician or doctor, with the microphone…At block 406, the CCU analyzes the audio data to determine the base frequency of the vocalization.”).

Regarding claim 7, claim 1 is incorporated, and Bos in the combination further teaches wherein two or more partial exposure frames captured by the image sensor are combined to generate a combined exposure frame, wherein the combined exposure frame comprises data for a single wavelength of electromagnetic radiation (Bos, Figs. 3-4, ¶0037-0040; “the process combines the image sensor data from the first and second subsets A1 and A2 to create a combined frame based on the first and second frames.” Bos further discloses that the two frames are acquired during a sequence of light emitter pulses, and it is understood from Fig. 6 of Bos that the intensity of the light pulses corresponds to a single wavelength of light.).

Regarding claim 8, claim 7 is incorporated, and Kamon in the combination further teaches wherein the single wavelength of electromagnetic radiation comprises one or more of: a red wavelength of visible light; a green wavelength of visible light; a blue wavelength of visible light; or a fluorescence wavelength of electromagnetic radiation, wherein the fluorescence wavelength comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm  (Kamon, ¶0075-0076, 0157; “The medical image processing device, wherein the specific wavelength range includes a wavelength range of 790 nm to 820 nm or 905 nm to 970 nm, and light in the specific wavelength range has a peak wavelength in a wavelength range of 790 nm to 820 nm”).

Regarding claim 9, claim 7 is incorporated, and Bos in the combination further teaches wherein the combined exposure frame is processed to be substantially artifact free by normalizing the combined exposure frame using digital gain (Bos, Figs. 3-4, ¶0037-0040; “Similarly pulse P3 may fall in the gap for line 8, and adjustment may be applied. In order to accomplish such adjustment, the CCU keeps track of when the frame line is not exposed, e.g., during the gap, and the LED creates a light pulse for a certain period of time for each frame line. When the two frames are combined at block 418, the CCU preferably compensates for this loss of exposure by adding a specific digital gain to each frame line, i.e. a line gain CLINE.”).

Regarding claim 10, claim 1 is incorporated, and Bos in the combination further teaches wherein two or more exposure frames captured by the pixel array of the image sensor are combined to generate a combined exposure frame representing pixel data responsive to a single wavelength of electromagnetic radiation pulsed by the emitter, wherein the combined exposure frame is processed to generate a normalized exposure frame by normalizing using digital gain (Bos, Figs. 3-4, ¶0037-0040; “Similarly pulse P3 may fall in the gap for line 8, and adjustment may be applied. In order to accomplish such adjustment, the CCU keeps track of when the frame line is not exposed, e.g., during the gap, and the LED creates a light pulse for a certain period of time for each frame line. When the two frames are combined at block 418, the CCU preferably compensates for this loss of exposure by adding a specific digital gain to each frame line, i.e. a line gain CLINE.” Bos further discloses that the two frames are acquired during a sequence of light emitter pulses, and it is understood from Fig. 6 of Bos that the intensity of the light pulses corresponds to a single wavelength of light.).

Regarding claim 11, claim 1 is incorporated, and Bos in the combination further teaches wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter (Bos, Figs. 3-4, ¶0036-0040; “the process combines the image sensor data from the first and second subsets A1 and A2 to create a combined frame based on the first and second frames.” Bos further discloses that the two frames are acquired during a sequence of light emitter pulses.).

Regarding claim 12, claim 11 is incorporated, and Bos in the combination further teaches wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read (Bos, ¶0037, Fig. 2; “the process includes reading image data from the image sensor array of the stroboscopic laryngoscope according to a rolling shutter process. In the depicted version of FIG. 2, the rolling shutter process reads the image data from lines of the image sensor array, each line of the frames f0 and f1 offset in time such that at least two of the two or more light emitter pulses each expose sensor pixels in both first and second adjacent frames simultaneously.”).

Regarding claim 13, claim 1 is incorporated, and Kamon in the combination further teaches wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (Kamon, ¶0047-0053, 0060, 0075, 0151, 0157; “The medical image processing device, wherein the medical image is an in-vivo image of the inside of a living body, and the in-vivo image has information of fluorescence emitted by fluorescent materials in the living body.” Kamon further teaches that the fluorescence is obtained by application of excitation light having a specific peak wavelength range, wherein the specific wavelength range includes a wavelength range of 790 nm to 820 nm.).
As established above with respect to claim 1, Kamon is considered analogous because it pertains to endoscopic imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source taught by Bos to emit light at an excitation wavelength to obtain an image of a fluorescent material in the body, as taught by Kamon, in order to obtain an image corresponding to a desired observation target in the body cavity of the subject (Kamon, ¶0075).
.
Regarding claim 15, claim 1 is incorporated, and Kamon in the combination further teaches wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (Kamon, ¶0049-0051; “For example, the white light is preferably light including light in a specific wavelength range for example, R, G, and B, and broadly includes light including wavelength components from green to red, or light including wavelength components from blue to green.”).
As established above with respect to claim 1, Kamon is considered analogous because it pertains to endoscopic imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source taught by Bos to emit light pulses comprising multiple wavelengths, as taught by Kamon, in order to obtain an image corresponding to a desired observation target in the body cavity of the subject (Kamon, ¶0075).

Regarding claim 16, claim 1 is incorporated, and Kamon in the combination further teaches wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame (Kamon, ¶0047-0053, 0060, 0075, 0151, 0157; “The medical image processing device, wherein the medical image is an in-vivo image of the inside of a living body, and the in-vivo image has information of fluorescence emitted by fluorescent materials in the living body.” Kamon further teaches that the fluorescence is obtained by application of excitation light having a specific peak wavelength range, and that “The lesion region detection unit 46 detects a lesion region from the input image (input image).”).
As established above with respect to claim 1, Kamon is considered analogous because it pertains to endoscopic imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source taught by Bos to emit light at an excitation wavelength to obtain a fluorescence image and to detect a lesion region based on that image, as taught by Kamon, in order to obtain a diagnostic image corresponding to a desired observation target in the body cavity of the subject (Kamon, ¶0075).

Regarding claim 17, claim 16 is incorporated, and Kamon in the combination further teaches wherein the fluorescence excitation emission comprises the electromagnetic radiation having the wavelength from about 795 rm to about 815 nm (Kamon, ¶0075-0076, 0157; “The medical image processing device, wherein the specific wavelength range includes a wavelength range of 790 nm to 820 nm or 905 nm to 970 nm, and light in the specific wavelength range has a peak wavelength in a wavelength range of 790 nm to 820 nm”).

Regarding claim 18, claim 17 is incorporated, and Kamon in the combination further teaches wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure, and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (Kamon, ¶0069, 0072; “the lesion region detected by the lesion region detection unit 46 is superimposed and displayed on the image in a recognizable manner.”).

Regarding claim 19, claim 18 is incorporated, and Kamon in the combination further teaches wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor (Kamon, ¶0060, 0067; “The lesion region detection unit 46 detects a lesion region from the input image (input image)”).

Regarding claim 21, claim 1 is incorporated, and Bos in the combination further teaches wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (Bos, ¶0040; “Referring again to FIG. 4, at block 418 the process combines the image sensor data from the first and second subsets A1 and A2 to create a combined frame based on the first and second frames.”).

Regarding claim 22, claim 1 is incorporated, and Bos in the combination further teaches wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation (Bos, ¶0036-0040; “As can be seen on the diagrams of FIG. 2 and FIG. 3, a rolling shutter type array has the disadvantage that a single strobe in each frame does not provide sufficient exposure for all lines to be exposed and read for a single frame. In the depicted process, in order to have an exposure that is longer than only one frame minus the exposure gap, subsets from two frames are added together. This provides a virtual longer exposure and new virtual frame rate of half of the real frame rate coming out of the image sensor. Referring again to FIG. 4, at block 418 the process combines the image sensor data from the first and second subsets A1 and A2 to create a combined frame based on the first and second frames. The CCU feeds the combined frame to the display as part of a video feed, and may also record the video feed to non-transitory memory.”).

Regarding claim 23, claim 1 is incorporated, and Kamon in the combination further teaches wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation (Kamon, ¶0075-0077; “the light source control unit 24 sets light emitted from the first laser light source 22A and light emitted from the second laser light source 22B to a light intensity ratio corresponding to a desired observation mode. In this manner, irradiation light L0 with a desired wavelength pattern is emitted to the part to be observed in the body cavity of the subject” and in this way the system captures a video at a fixed frame rate, indicating repetition of the emitted wavelength pattern.).
As established above with respect to claim 1, Kamon is considered analogous because it pertains to endoscopic imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source taught by Bos to emit light in a desired wavelength pattern comprising different wavelengths, as taught by Kamon, in order to obtain a diagnostic video at a fixed frame rate corresponding to a desired observation target in the body cavity of the subject (Kamon, ¶0075).

Claim 26 recites a method having features corresponding to elements recited in system claim 1. Therefore, the recited features of claim 26 are mapped to the proposed combination in the same manner as the corresponding elements of claim 1. Additionally, the rationale and motivation to combine the Bos and Kamon references presented in the rejection of claim 1 apply to this claim.

Claim 27 recites a method having features corresponding to elements recited in system claim 10. Therefore, the recited features of claim 27 are mapped to the proposed combination in the same manner as the corresponding elements of claim 10. Additionally, the rationale and motivation to combine the Bos and Kamon references presented in the rejection of claim 10 apply to this claim.

Claim 29 recites a method having features corresponding to elements recited in system claim 18. Therefore, the recited features of claim 29 are mapped to the proposed combination in the same manner as the corresponding elements of claim 18. Additionally, the rationale and motivation to combine the Bos and Kamon references presented in the rejection of claim 18 apply to this claim.

Claims 4, 6, 20, 28 and 30 are rejected as being unpatentable over the combination of Bos in view of Kamon, as applied to claims 1 and 26 above, and further in view of US PG Pub. 2014/0316196 (hereinafter “Wichern”).
Regarding claim 4, claim 3 is incorporated, and the combination of Bos and Kamon does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Wichern does as follows. 
Wichern teaches wherein the instructions are such that suppressing at least the portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor; wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination in a successive blanking period of the image sensor (Wichern, Figs. 6-7, ¶0036-0040; “Referring now to FIG. 7, in the illustrated figure strobe or pulse 210 at P1 is suppressed because it occurs during the pixel portion of the readout 206. Strobes or pulses 210 at P2, P3 and P4 are not suppressed because they occur during a blanking period 200. However, now the first blanking period 200 has one pulse 210 at P2 and the second blanking period 200 has two pulses 210 at P3 and P4. One of the pulses 210 at P3 or P4 must also be suppressed in order to maintain consistent light exposure.”).
Wichern is considered analogous art because it pertains to endoscopic imaging and videostroboscopy of vocal cords. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system taught by the combination of Bos and Kamon to suppress the light pulses according to a pixel portion and a blanking period of a readout process of the imaging sensor, as taught by Wichern, in order to maintain consistent light exposure during imaging and thereby mitigate flickering or rolling noise in the image (Wichern, ¶0037-0040).

Regarding claim 6, claim 1 is incorporated, and the combination of Bos and Kamon does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Wichern does as follows. 
Wichern teaches wherein the controller is configured to suspend a readout period of the image sensor for a suspended period and cause the emitter to emit one or more pulses of electromagnetic radiation during the suspended period (Wichern, Fig. 8, ¶0046; “the sensor readout 206 may be suspended when the light strobing starts”).
Wichern is considered analogous art because it pertains to endoscopic imaging and videostroboscopy of vocal cords. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system taught by the combination of Bos and Kamon to suspend the sensor readout each time a light strobe or pulse occurs, as taught by Wichern, in order to maintain image crispness while maintaining resolution and frame rate (Wichern, ¶0045-0047).

Regarding claim 20, claim 1 is incorporated, and the combination of Bos and Kamon does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Wichern does as follows. 
Wichern teaches wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (Wichern, ¶0036-0040; “when the CMOS sensor is exposed to pulsing or strobing light, the CMOS sensor 140 may be strobed or pulsed during its blanking period 200”).
Wichern is considered analogous art because it pertains to endoscopic imaging and videostroboscopy of vocal cords. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system taught by the combination of Bos and Kamon to emit the light pulses during a blanking period of the sensor, as taught by Wichern, in order to mitigate the flickering or rolling noise on the image (Wichern, ¶0037).

Claim 28 recites a method having features corresponding to elements recited in system claim 4. Therefore, the recited features of claim 28 are mapped to the proposed combination in the same manner as the corresponding elements of claim 4. Additionally, the rationale and motivation to combine the Bos, Kamon and Wichern references presented in the rejection of claim 4 apply to this claim. 

Claim 30 recites a method having features corresponding to elements recited in system claim 6. Therefore, the recited features of claim 30 are mapped to the proposed combination in the same manner as the corresponding elements of claim 6. Additionally, the rationale and motivation to combine the Bos, Kamon and Wichern references presented in the rejection of claim 6 apply to this claim.

Claim 14 is rejected as being unpatentable over the combination of Bos in view of Kamon, as applied to claim 1 above, and further in view of US PG Pub. 2009/0067458 (hereinafter “Ji”).
Regarding claim 14, claim 1 is incorporated, and the combination of Bos and Kamon does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Ji does as follows. 
Ji teaches wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (Ji, ¶0035, 0069; “the passive pulse splitter 112 is designed to convert each laser pulse from the laser source 105 into a plurality of sub-pulses having equal, approximately equal, or unequal power, and the pulse splitter 112 can be designed to produce a particular sub-pulse repetition rate and a total number of sub-pulses.”).
Ji is considered analogous art because it pertains to an imaging system comprising a pulsed laser light source applicable to medical imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of the imaging system taught by the combination of Bos and Kamon to include a pulse splitter which converts each laser pulse into a plurality of sub-pulses during a single pulse duration, as taught by Ji, in order to prevent more powerful pulses from dominating the signal and causing photo-bleaching or damage (Ji, ¶0035).

Claims 24-25 are rejected as being unpatentable over the combination of Bos in view of Kamon, as applied to claim 1 above, and further in view of US PG Pub. 2019/0125458A1 (hereinafter “Shelton”).
Regarding claim 24, claim 1 is incorporated, and the combination of Bos and Kamon does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Shelton does as follows. 
Shelton teaches wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (Shelton, ¶1407-1413, 1458-1460; “the illumination of the surgical site may be cycled among visible illumination sources as depicted in FIG. 160D. In some example, the illumination sources may include any one or more of a red laser 2360 a, a green laser 2360 b, or a blue laser 2360 c… Additionally, illumination of the surgical site may be cycled to include non-visible illumination sources that may supply infrared or ultraviolet illumination…The outputs of the sensor array under the different illumination wavelengths may be combined to form the RGB image” wherein the output image may be a combination of an RGB image and an overlaid Doppler image or NIRS image. Shelton additionally teaches wherein “an infrared laser peak wavelength may include about 750 nm, about 1000 nm…or any value or range of values therebetween” which encompasses the range of values recited in the claim.).
Shelton is considered analogous art because it pertains to endoscopic imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Bos and Kamon to include generating an RGB image with an overlaid image by illuminating the subject with red, green, blue and non-visible light wavelengths, as taught by Shelton, in order to obtain an image which contains important diagnostic information for visualization by the physician (Shelton, ¶1410-1413). 

Regarding claim 25, claim 1 is incorporated, and the combination of Bos and Kamon does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Shelton does as follows. 
Shelton teaches wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (Shelton, ¶1363-1368, 1383, 1399-1400; “an endoscopic system 2300 a may comprise a pixel array 2302 a having uniform pixels and the system 2300 a may be operated to receive Y (luminance pulse) 2304 a, Cb (ChromaBlue) 2306 a and Cr (ChromaRed) 2308 a pulses…contrasting agents can be used to improve the data that is collected on oxygenation and tissue oxygen consumption. In one non-limiting example, NIRS techniques may be used in conjunction with a bolus injection of a near-IR contrast agent such as indocyanine green (ICG) which has a peak absorbance at about 800 nm.”).
Shelton is considered analogous art because it pertains to endoscopic imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Bos and Kamon to include generating a YCbCr image with an overlaid image by illuminating the subject with luminance, red, blue, and near-IR wavelengths, as taught by Shelton, in order to obtain an improved image which contains important diagnostic information for visualization by the physician (Shelton, ¶1383, 1410-1413). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30, respectively, of copending Application No. 16/812,009 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims of the reference application. The corresponding limitations between claim 1 of the current application and claim 1 of the reference application are shown in the table below as an example. 
Claim 1 of Current Application 
Claim 1 of reference application ‘009
1. A system for endoscopic imaging, the system comprising: 
1. A system for endoscopic imaging, the system comprising: 
an emitter for emitting pulses of electromagnetic radiation;
an emitter for emitting pulses of electromagnetic radiation;
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
a controller in electronic communication with the emitter and the image sensor, wherein the controller is configured to cause the emitter to emit the pulses of electromagnetic radiation at a strobing frequency;
a controller in electronic communication with the emitter and the image sensor, wherein the controller is configured to cause the emitter to emit the pulses of electromagnetic radiation at a strobing frequency;
wherein the strobing frequency is determined based on a vibration frequency of vocal cords of a user; and
wherein the strobing frequency is determined based on a vibration frequency of vocal cords of a user; and
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 4 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 35, respectively, of U.S. Patent No. 11,154,188 B2 (hereinafter “Patent ‘188”) in view of Kamon.
Regarding claim 4, claim 1 is incorporated, and claim 3 of Patent ‘188 discloses the features of claim 4 of the current application as set forth in the table below. 
Claim 4 of Current Application (incorporating claims 1 and 3)
Claim 3 of Patent ‘188 
(incorporating claim 1)
1. A system for endoscopic imaging, the system comprising: 
an emitter for emitting pulses of electromagnetic radiation; 
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and 
a controller in electronic communication with the emitter and the image sensor, wherein the controller is configured to cause the emitter to emit the pulses of electromagnetic radiation at a strobing frequency; 
wherein the strobing frequency is determined based on a vibration frequency of vocal cords of a user; and 
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.
1. A system for endoscopic imaging, the system comprising:
an emitter for emitting pulses of electromagnetic radiation;
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
a controller in electronic communication with the emitter and the image sensor, wherein the controller is configured to cause the emitter to emit the pulses of electromagnetic radiation at a strobing frequency;
wherein the strobing frequency is determined based on a vibration frequency of vocal cords of a user; and
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter 
comprises a laser mapping pattern;
3. The system of claim 1, wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: 

determining the vibration frequency of the vocal cords of the patient; 
calculating the strobing frequency based on the vibration frequency;  TECHLAW VENTURES, PLLC 3290 West Mayflower Ave. Lehi, UT 84043 (801) 854-7675 
99Attorney Docket No.: END-0020.NP3causing the emitter to emit the pulses of electromagnetic radiation at the strobing frequency; and 

suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter.
wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising:
(3. The system of claim 1, wherein the instructions further comprise:
determining the vibration frequency of the vocal cords of the user;
calculating the strobing frequency based on the vibration frequency; and
causing the emitter to emit the pulses of electromagnetic radiation at the strobing frequency.)
suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter, 
4. The system of claim 3, wherein the instructions are such that suppressing at least the portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: 
suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and 
suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor; 
wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination in a successive blanking period of the image sensor.


wherein the instructions further comprise one or more of: 
suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and
suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor;
wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination in a successive blanking period of the image sensor.


Claim 3 of Patent ‘188 does not expressly disclose the limitation “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm”, but, in an analogous field of endeavor, Kamon does as follows. 
Kamon teaches wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (Kamon, ¶0075-0076, 0157; “The medical image processing device, wherein the specific wavelength range includes a wavelength range of 790 nm to 820 nm or 905 nm to 970 nm, and light in the specific wavelength range has a peak wavelength in a wavelength range of 790 nm to 820 nm”).
Kamon is considered analogous art because it pertains to endoscopic imaging. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the emitter of claim 3 of Patent ‘188 to emit light at a wavelength between 790 nm and 820 nm, as taught by Kamon, in order to obtain an image corresponding to a desired observation target in the body cavity of the subject (Kamon, ¶0075). Therefore, it would have been obvious to combine claim 3 of Patent ‘188 with the teachings of Kamon to obtain the invention as specified in claim 4 of the current application. 

Claim 28 recites a method having features corresponding to those recited in system claim 4 of the current application. Therefore, claim 28 is rejected as being unpatentable over claim 35 of Patent ‘188 in view of Kamon for the same rationale as applied to claim 4 above. 

Claims 4 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 25, respectively, of U.S. Patent No. 11,291,358 B2 (hereinafter “Patent ‘358”) in view of Kamon.
Regarding claim 4, claim 1 is incorporated, and claim 3 of Patent ‘358 discloses the features of claim 4 of the current application as set forth in the table below. 
Claim 4 of Current Application
(incorporating claims 1 and 3)
Claim 3 of Patent ‘358
(incorporating claim 1)
1. A system for endoscopic imaging, the system comprising: 
an emitter for emitting pulses of electromagnetic radiation; 
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and 
a controller in electronic communication with the emitter and the image sensor, wherein the controller is configured to cause the emitter to emit the pulses of electromagnetic radiation at a strobing frequency; 
wherein the strobing frequency is determined based on a vibration frequency of vocal cords of a user; and 
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.
1. A system for endoscopic imaging, the system comprising:
an emitter for emitting pulses of electromagnetic radiation;
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
a controller in electronic communication with the emitter and the image sensor, wherein the controller is configured to cause the emitter to emit the pulses of electromagnetic radiation at a strobing frequency;
wherein the strobing frequency is determined based on a vibration frequency of vocal cords of a user; and
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 770 nm to about 790 nm;
3. The system of claim 1, wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: 

determining the vibration frequency of the vocal cords of the patient; 
calculating the strobing frequency based on the vibration frequency;  TECHLAW VENTURES, PLLC 3290 West Mayflower Ave. Lehi, UT 84043 (801) 854-7675 
99Attorney Docket No.: END-0020.NP3causing the emitter to emit the pulses of electromagnetic radiation at the strobing frequency; and 
suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter.
wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising:
(3. The system of claim 1, wherein the instructions further comprise:
determining the vibration frequency of the vocal cords of the user;
calculating the strobing frequency based on the vibration frequency; and
causing the emitter to emit the pulses of electromagnetic radiation at the strobing frequency.)
suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter, 
4. The system of claim 3, wherein the instructions are such that suppressing at least the portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: 
suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and 
suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor; 
wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination in a successive blanking period of the image sensor.


wherein the instructions further comprise one or more of: 
suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and
suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor;
wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination in a successive blanking period of the image sensor.


Claim 3 of Patent ‘358 does not expressly disclose the limitation “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm”, but, in an analogous field of endeavor, Kamon does as follows. 
Kamon teaches wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (Kamon, ¶0075-0076, 0157; “The medical image processing device, wherein the specific wavelength range includes a wavelength range of 790 nm to 820 nm or 905 nm to 970 nm, and light in the specific wavelength range has a peak wavelength in a wavelength range of 790 nm to 820 nm”).
Kamon is considered analogous art because it pertains to endoscopic imaging. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the emitter of claim 3 of Patent ‘358 to emit light at a wavelength between 790 nm and 820 nm, as taught by Kamon, in order to obtain an image corresponding to a desired observation target in the body cavity of the subject (Kamon, ¶0075). Therefore, it would have been obvious to combine claim 3 of Patent ‘358 with the teachings of Kamon to obtain the invention as specified in claim 4 of the current application. 

Claim 28 recites a method having features corresponding to those recited in system claim 4 of the current application. Therefore, claim 28 is rejected as being unpatentable over claim 25 of Patent ‘358 in view of Kamon for the same rationale as applied to claim 4 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited prior art pertains to endoscopic imaging of the vocal cords and/or using strobing light sources for imaging.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668